Citation Nr: 1814182	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  12-26 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1958 to February 1960. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied a claim of service connection for a left ear hearing loss disability. 

In March 2013, the Veteran testified at a local RO hearing before a Decision Review Officer (DRO). A transcript of that proceeding is of record.

In a December 2013 decision, the Board denied the Veteran's claim for service connection for a left ear hearing loss disability. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court). 

While his claim was pending at the Court, the Veteran's representative and the VA Office of General Counsel filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case to the Board for further development and readjudication. In an August 2014 Order, the Court granted the Joint Motion. The case was returned to the Board. 

The case was remanded by the Board to the RO in November 2014 and June 2015 for additional development of the record pursuant to the August 2014 Court order. 

In a September 2016 decision, the Board again denied the Veteran's claim of service connection for a left ear hearing loss disability. The Veteran appealed the decision to the Court. 

While his claim was pending at the Court, the Veteran's attorney-representative before the Court, and the VA Office of General Counsel filed a Joint Motion requesting that the Court vacate the Board's September 2016 decision and remand the case to the Board for further development and readjudication. In a June 2017 Order, the Court granted the Joint Motion. 

The Board then remanded the claim in September 2017 for further development. The remand directives have not been completed and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


REMAND

Unfortunately, another remand is required in this case for the issue on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran was afforded an October 2017 VA addendum medical opinion. The examiner provided a negative nexus opinion, but concluded it by stating that an opinion on the etiology of the Veteran's left ear hearing loss was outside his purview and should be referred to otolaryngology. This referral was not completed but should have been.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Request an addendum opinion from an otolaryngologist. The electronic record and a copy of this remand must be made available to the examiner. If the examiner determines that a medical examination is necessary in order to render the requested opinion, the Veteran should be scheduled for one. 

After reviewing the complete record, including, but not limited to the Board's September 2016 decision, the June 2017 Joint Motion for Remand, and this remand, the examiner should address the following:

Provide an opinion as to the likely etiology of the Veteran's left ear hearing loss, including whether any current left ear hearing loss, as likely as not (a 50 percent or higher probability) had its onset during service, within the first post-service year, and/or is otherwise related to any injury or disease in service. 

Critically, the examiner must address and reconcile the findings from April 1958 and August 1960 (which show some threshold shifts) with the findings from the pre-service examination in January 1958, the findings in service from May 1958, and the post-service findings in October 1960 (which show no hearing loss for VA purposes). In so doing, the examiner is asked to consider the Veteran's lay statements regarding in-service exposure to gunfire, and to address the significance, if any, of all of the threshold shifts found in the service treatment records and post-service treatment records, even if the shifts do not amount to a hearing loss disability for VA purposes under 38 C.F.R. § 3.385. 

A complete rationale must be provided for all opinions. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2. After conducting any other development deemed necessary, re-adjudicate the Veteran's claim. If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran an appropriate opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




